Name: 77/672/EEC, Euratom, ECSC: Council Decision of 24 October 1977 determining the authority which shall exercise the powers conferred on the appointing authority and on the authority empowered to conclude employment contracts for the staff of the Audit Board and the ECSC Auditor
 Type: Decision
 Subject Matter: EU institutions and European civil service;  civil law
 Date Published: 1977-10-27

 Avis juridique important|31977D067277/672/EEC, Euratom, ECSC: Council Decision of 24 October 1977 determining the authority which shall exercise the powers conferred on the appointing authority and on the authority empowered to conclude employment contracts for the staff of the Audit Board and the ECSC Auditor Official Journal L 275 , 27/10/1977 P. 0025 - 0025 Finnish special edition: Chapter 1 Volume 1 P. 0134 Swedish special edition: Chapter 1 Volume 1 P. 0134 COUNCIL DECISION of 24 October 1977 determining the authority which shall exercise the powers conferred on the appointing authority and on the authority empowered to conclude employment contracts for the staff of the Audit Board and the ECSC Auditor (77/672/EEC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Article 2 of the Staff Regulations of officials of the European Communities and Article 6 of the conditions of employment of other servants, Whereas the Treaty amending certain financial provisions of the Treaties establishing the European Communities and of the Treaty establishing a single Council and a single Commission of the European Communities entered into force on 1 June 1977 ; whereas one of the aims of that Treaty is the creation of a Court of Auditors of the European Communities; Whereas, under Article 28 of that Treaty, the terms of office of the members of the Audit Board and that of the ECSC Auditor shall expire on the day they submit their Report on the financial year preceding that in which the members of the Court of Auditors are appointed; Whereas it is therefore necessary to determine the authority which shall exercise the powers conferred on the appointing authority and on the authority empowered to conclude employment contracts in respect of the staff coming under the authority of the Audit Board and the ECSC Auditor after the expiry of their terms of office, HAS DECIDED AS FOLLOWS: Article 1 The powers conferred by the Staff Regulations of officials of the European Communities on the appointing authority and those conferred by the conditions of employment applicable to other servants on the authority empowered to conclude employment contracts shall be exercised, in respect of staff coming under the authority of the Audit Board and the ECSC Auditor: (a) by the Council, acting on a proposal from and in agreement with the Court of Auditors, for the application of Article 1, of the second paragraph of Article 30 and of Articles 31 and 50 of the Staff Regulations, (b) by the Court of Auditors in the other cases. Article 2 This Decision shall enter into force on the date resulting from the implementation of Article 28 of the Treaty amending certain financial provisions of the Treaties establishing the European Communities and of the Treaty establishing a single Council and a single Commission of the European Communities. Done at Luxembourg, 24 October 1977. For the Council The President A. HUMBLET